Title: From John Adams to John Jay, 26 April 1795
From: Adams, John
To: Jay, John



Dear Sir
Quincy April 26.1795

I have received several kind Letters from You, Since your Arrival in London for which I sincerely thank you as I do for your friendly Attentions to my Sons.
Those young Gentlemen have had a Severe Tryal of their Prudence: but the Neutral Character of their Country, I should Suppose, would protect them from Insult as well as from Danger.
The Fate of Holland, will I presume have no unfavourable Influence on the Deliberations of the Senate on the Treaty which is arrived and to be considered as I suppose on the 8th of June, when the senate is to assemble—Although the Journey at that Season of the Year will be inconvenient to me on many Accounts I shall certainly undertake it.
I am uninformed of the Contents of the Treaty: but have no Hesitation to congratulate you on your Success in accomplishing it: because I can have no doubt it will prove a fresh illustration of that Candour Honour, Equity Moderation, Magnanimity, as well as Address and Penetration which constitute your general Character and to which I have so often been a Witness.I always call to visit the Widow and Fatherless at New York when I pass that City and comfort them by assurances that you will soon be with them or they will soon go to you.
The Spirit of Peace and Neutrality in this Country increases and prevails. The last Session of Congress was the most composed and the least aggitated or irritated, of any I ever knew.  The Clergy have lately printed an unusual Number of their Sermons on the late Thanksgiving: and they generally breathe a Spirit of order Tranquility and good national Government.
It is so generally expected that you are upon your Return, especially at New York that I shall not enlarge lest my Letter should miss you. I own however I am not so Sanguine in my Expectation of your speedy Return.
With the highest Esteem, and affectionate / Regard I have the Honour to be/  your Friend & sert.
John Adams